Citation Nr: 1447575	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from December 1971 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the matter is currently with the RO in Roanoke, Virginia.  

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at VA's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the physical claims file.  

In October 2012, the Board remanded the matter for additional development.  The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  A Board decision in April 2006 denied reopening of service connection for a low back disorder, finding that there was no new evidence to establish a link between the current low back disorder and service.

2.  The Veteran did not appeal the April 2006 Board decision.

3.  Since the April 2006 Board decision denying reopening of service connection for a low back disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of a link between the current low back disorder and service.

4.  A Board decision in April 2006 denied reopening of service connection for a cervical spine disorder, finding that there was no new evidence to establish a link between the current cervical spine disorder and service.

5.  The Veteran did not appeal the April 2006 Board decision.

6.  Since the April 2006 Board decision denying reopening service connection for a cervical spine disorder, the additional evidence that was not previously considered is cumulative or does not relate to the unestablished fact of a link between the current cervical spine disorder and service.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision that denied reopening service connection for a low back disorder became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100(a) (2014).

2.  New and material evidence has not been received to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).

3.  The April 2006 Board decision that denied reopening service connection for a cervical spine disorder became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100(a) (2014).

4.  New and material evidence has not been received to reopen service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In a February 2008 letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter also included provisions for disability ratings and for the effective date.  

Additionally, the Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denials of the claims for service connection.  The February 2008 letter informed the Veteran that the basis for the prior denials of service connection for a low back disorder and a cervical spine disorder was that the evidence did not establish a link between the current low back disorder and service for either issue.  Although the February 2008 letter identified a March 2000 rating decision as the prior final denial, the Veteran was notified that the proper date of the final denial corresponded with the April 2006 Board decision.  See August 2012 Board hearing transcript at 4.  As such, the Board cured any VCAA notice deficiency by notifying the Veteran of the date of the prior final denial, and ordering a readjudication of the case that occurred in a February 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, 499 F.3d at 1321.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, transcripts from the August 2012 and August 2003 Board hearings, and statements from the Veteran.  The record also includes a February 2013 VA memorandum indicating that the Veteran's records from the U.S. Army Hospital in Nuremberg, Germany, are not available, that all efforts to obtain the records were exhausted, and that further efforts to procure the records would be futile.

The Veteran has not been afforded a VA examination in connection with the appeals to reopen service connection for a low back disorder and cervical spine disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this matter, and no further development is required to comply with the duty to assist in developing the facts pertinent to the issues on appeal.  In view of the foregoing, the Board will proceed with appellate review.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Low Back Disorder

The Veteran seeks to reopen service connection for a low back disorder.  The Veteran filed an original claim for service connection in April 1997, which the RO denied in a July 1997 rating decision.  After being informed of the July 1997 decision and appellate rights in a July 1997 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the July 1997 rating decision was final as of the date it was issued.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran submitted a claim to reopen service connection for a low back disorder in December 1999, which the RO denied in a March 2000 rating decision.  After being informed of the March 2000 rating decision in an April 2000 letter, the Veteran did not enter a notice of disagreement with the rating decision or submit additional evidence within one year; therefore, the March 2000 rating decision also became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

After a sua sponte review of the claim for service connection for a low back disorder after adoption of the VCAA, the RO denied service connection for a low back disorder for a third time in February 2002.  After the Veteran filed a timely substantive appeal, the matter was remanded by the Board in June 2002, and reopening was ultimately denied in an April 2006 Board decision.  The Board found that there was no new evidence to establish a link between a current low back disorder and service (nexus to service).  The Veteran did not appeal the April 2006 Board decision; therefore, the April 2006 Board decision became final.  
38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

In sum, the Board finds that the April 2006 Board decision is the prior final denial for the purpose of determining whether new and material evidence has been received sufficient to reopen service connection for a low back disorder.  At the time of the April 2006 Board decision, the evidence included service treatment records; VA treatment records through November 4, 2004; May 1997 and February 2004 VA examination reports; and statements from the Veteran, including assertions of back injury in Germany, low back pain throughout service and since service separation, and the Veteran's account of a VA physician in the 1990s who stated that there were signs of an old back injury that could have taken place in service.  See, e.g., April 1997 VA Form 21-526; May 1997 VA examination report.

The Board finds that the evidence that is new is not material evidence upon which the claim for service connection for a low back disorder can be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  No new service treatment records have been received, including any new records of a low back injury in service.  Although the Veteran identified treatment for a low back injury in service that is not of record, VA attempted to locate any such records and issued a February 2013 VA memorandum indicating that the Veteran's records from the U.S. Army Hospital in Nuremberg, Germany, are not available, that all efforts to obtain the records were exhausted, and that further efforts to procure the records would be futile.  Moreover, this is not a "new" assertion of an injury, as a contention of a low back injury sustained in Germany was made on the Veteran's original application for service connection.  

During the August 2012 Board hearing, the Veteran testified that no private doctors have provided a medical opinion relating a current low back disorder to service.  Similarly, review of VA treatment records received since November 4, 2004 do not show that any VA physicians have provided an opinion relating a current low back disorder to service.  The Veteran has reasserted that low back pain has been present since service separation; however, that contention was previously made by the Veteran and considered by the Board in the prior final denial.

In sum, the evidence that is new is not material because it does not pertain to the basis of the prior final denial (no nexus to service), so does not raise a reasonable possibility of substantiating the claim.  The evidence received since the prior final denial either does not relate to the previously unestablished fact of a link between the current low back disorder and service, or is cumulative; therefore, it does not raise a reasonable possibility of substantiating the claim.  See Anglin, 
203 F.3d at 1347.

For these reasons, the Board finds that reopening of service connection for a low back disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni, 5 Vet. App. at 467.  As noted above, there is no duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 
38 C.F.R. § 3.159(c)(4)(iii).


Reopening of Service Connection for a Cervical Spine Disorder

The Veteran also seeks to reopen service connection for a cervical spine disorder.  The claim for service connection for a cervical spine disorder derives from the Veteran's original claim for service connection for residuals of a back injury; therefore, the same procedural history described above applies to the appeal to reopen service connection for a cervical spine disorder.  See April 1997 VA Form 21-526 ("Hurt my back while station [sic] in Germany, however pains have started in my neck").

On review, the separate issue of whether new and material evidence had been received to reopen service connection for a cervical spine disorder was denied in the April 2006 Board decision.  The Board found that there was no new evidence to establish a link between a current cervical spine disorder and service (no nexus to service).  The Veteran did not appeal the April 2006 Board decision; therefore, the April 2006 Board decision was final as of the date issued.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

At the time of the April 2006 Board decision, the evidence included service treatment records; VA treatment records through November 4, 2004; May 1997 and February 2004 VA examination reports; and statements from the Veteran, including assertions of a back injury in Germany that caused residual neck pain at a later date, and the Veteran's account of a VA physician in the 1990s who stated that there were signs of an old back injury, not specific to the lumbar or cervical spine, that could have taken place in service.  See, e.g., April 1997 VA Form 21-526; May 1997 VA examination report.  

The Board finds that the evidence that is new is not material evidence upon which the claim for service connection for a cervical spine disorder can be reopened.  Cox, 
5 Vet. App. 95.  No new service treatment records have been received, including 

any new records of a cervical spine injury in service.  As noted above, to the extent that the Veteran alleged a missing service record pertaining to a back or neck injury that was treated in Germany, a February 2013 VA memorandum indicates that the Veteran's records from the U.S. Army Hospital in Nuremberg, Germany, are not available, that all efforts to obtain the records were exhausted, and that further efforts to procure the records would be futile.  Moreover, this is not a "new" assertion of an injury, as a contention of a back injury with residual neck pain sustained in Germany was made on the Veteran's original application for service connection.  

During the August 2012 Board hearing, the Veteran testified that no private doctors have provided a medical opinion relating a current cervical spine disorder to service.  Similarly, review of VA treatment records received since November 4, 2004 do not show that any VA physicians have provided an opinion relating a current cervical spine disorder to service.  The Veteran has reasserted that neck pain has been present since service separation; however, that contention was previously made by the Veteran and considered by the Board in the prior final denial.

In sum, the evidence that is new is not material because it does not pertain to the basis of the prior final denial (no nexus to service), so does not raise a reasonable possibility of substantiating the claim.  The evidence received since the prior final denial either does not relate to the previously unestablished fact of a link between the current cervical spine disorder and service, or is cumulative; therefore, it does not raise a reasonable possibility of substantiating the claim.  See Anglin at 1347.

For these reasons, the Board finds that reopening of service connection for a cervical spine disorder is not warranted.  Until the evidence meets the threshold of new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni at 467.  As noted above, there is no duty to 

provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 
38 C.F.R. § 3.159(c)(4)(iii).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for a low back disorder is denied.

New and material evidence not having been received, the appeal to reopen service connection for a cervical spine disorder is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


